J-A33020-15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

MARK WEBB, AS ADMINISTRATOR FOR             :    IN THE SUPERIOR COURT OF
THE ESTATE OF SABINO WEBB,                  :          PENNSYLVANIA
DECEASED                                    :
                                            :
                    Appellant               :
                                            :
                    v.                      :
                                            :
VOLVO CARS OF NORTH AMERICA, LLC,           :
VOLVO CARS CORPORATION, GRACO               :
CHILDREN’S PRODUCTS, INC. (D/B/T/A          :
NEWELL RUBBERMAID, INC.), WILLIAM           :
JULIAN, AND ANA (WEBB) SOARES               :
                                            :
                    Appellees               :    No. 1367 EDA 2014

             Appeal from the Judgment Entered March 26, 2014
            In the Court of Common Pleas of Philadelphia County
                       Civil Division at No: 110500208

BEFORE: FORD ELLIOTT, P.J.E., STABILE, and STRASSBURGER,* JJ.

CONCURRING MEMORANDUM BY STRASSBURGER, J.:FILED June 24, 2016

      I agree with and join the Majority’s erudite disposition of this matter

holding that Appellant is entitled to a new trial based on the trial court’s

erroneous jury instruction. My joinder includes the Majority’s discussion of

Tincher v. Omega Flex, Inc., 104 A.3d 328 (Pa. 2014). I write separately

to note my position that, in light of the Majority’s holding, it is unnecessary

and perhaps confusing to address the remaining issues on appeal. To say

that an evidentiary ruling is not an abuse of discretion does not preclude the

possibility that the opposite ruling also would not be an abuse of discretion.

Therefore, I respectfully concur.



* Retired Senior Judge assigned to the Superior Court.